UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Da te of earliest event reported): March 31, 2016 Crown Crafts, Inc. (Exact name of registrant as specified in its charter) Delaware 1-7604 58-0678148 (State or other jurisdiction of incorporation) (Commission File Number) (IRS EmployerIdentification No.) 916 South Burnside Avenue,Gonzales, LA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (225) 647-9100 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement . On March 31, 2016, Crown Crafts, Inc. (the “Company”), together with Hamco, Inc. and Crown Crafts Infant Products, Inc., each a wholly-owned subsidiary of the Company (together with the Company, the “Borrowers”), entered into an Eleventh Amendment to Financing Agreement (the “Eleventh Amendment”) with The CIT Group/Commercial Services, Inc. (“CIT”) to amend that certain Financing Agreement between the Borrowers and CIT dated July 11, 2006 (as amended, modified, restated or supplemented from time to time, the “Financing Agreement”). The Eleventh Amendment creates an exclusion from the defined term “Fixed Charges” as used in the Financing Agreement for certain dividends, defined as “Excluded Dividends” for purposes of the Financing Agreement, as requested by the Borrowers and approved by CIT. The Eleventh Amendment designates as an Excluded Dividend the special dividend of $0.25 per share on the Company’s outstanding Series A common stock, par value $0.01 per share, payable in cash on April 8, 2016 to stockholders of record on March 18, 2016. The description contained herein of the Eleventh Amendment is qualified in its entirety by reference to the terms of such document, which is attached hereto as an exhibit and incorporated herein by this reference. Item2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant . The information set forth in Item1.01 of this Current Report is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits . (d) Exhibits . Eleventh Amendment to Financing Agreement dated as of March 31, 2016 by and among Crown Crafts, Inc., Hamco, Inc., Crown Crafts Infant Products, Inc. and The CIT Group/Commercial Services, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CROWN CRAFTS, INC. Date: April 4, 2016 /s/Olivia W. Elliott Olivia W. Elliott Vice President and Chief Financial Officer 1 Exhibit Index Exhibit No. Exhibit Description Eleventh Amendment to Financing Agreement dated as of March 31, 2016 by and among Crown Crafts, Inc., Hamco, Inc., Crown Crafts Infant Products, Inc. and The CIT Group/Commercial Services, Inc. 2
